UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-7840



KEITH P. BROWN,

                                              Plaintiff - Appellant,

         versus

BEN WILSON, Grievance Coordinator; JOHN M.
PRICE, Acting Warden, Baltimore City Deten-
tion; MARSHA BROADDUS, Director of Health
Services, Baltimore City Detention Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
95-588-CCB)


Submitted:   March 21, 1996                 Decided:   April 10, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith P. Brown, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Evelyn Omega Cannon, Assistant Attorney General,
Regina Hollins Lewis, Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Brown v. Wilson, No. CA-95-588-CCB (D. Md. Nov. 8, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2